Citation Nr: 1807725	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of an umbilical hernia, to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran later appeared at Board hearings before the in November 2009 and March 2013.  Transcripts of those hearings are in the claims file.

This case was previously before the Board in January 2010, July 2013, and April 2017, when it was remanded for further development to include obtaining additional records and VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015, the Board denied the appeal for an increased disability rating for umbilical hernia residuals.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in December 2016 granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), vacated the Board's decision, and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

Following the December 2016 JMR, the Board again remanded the case in April 2017 for referral to the Director of Compensation Services (Director) to determine if assignment of an extraschedular rating was warranted, specifically whether entitlement was demonstrated based on the combined impact of all service connected disabilities.  The Board's April 2017 remand also included directions to address entitlement to a separate disability rating for small bowel obstruction.  A separate disability rating was assigned for the Veteran's small bowel obstruction, effective July 2007, while the matter was on remand and this portion of the JMR has been satisfied.  (See Codesheet, 07/13/2017.)


FINDINGS OF FACT

1.  The Veteran's residual symptoms of umbilical hernia which are not separately compensated are described by the rating criteria and are not exceptional.

2.  The combined effects of the Veteran's many service-connected disabilities do not render the disability picture with respect to the Veteran's umbilical hernia exceptional.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for umbilical hernia residuals, to include on an extraschedular basis, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in September 2005.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from private as well as VA treatment providers

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from December 2005, July 2007, October 2007, December 2013, and April 2014.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran here is seeking an increased disability rating for his umbilical hernia, status post repair, with residuals, to specifically include extraschedular consideration.  Hernias in the ventral are which are postoperative are rated under 38 C.F.R. § 4.114 and Diagnostic Code 7339, which provides a 20 percent disability rating where the hernia is small, not well supported by a belt under ordinary condition, or healed with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent disability rating is applied where the hernia is large but not well supported by a belt under ordinary conditions.  A 100 percent disability rating may be assigned where there is massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114.

At the December 2005 VA examination, the Veteran was noted to have no evidence of recurrent hernia.  (See VA Exam, 12/22/2005.)  He was concerned that he was at risk of a big adhesion in the future because of having undergone multiple procedures.  On physical examination there was no tenderness in the area of the scar and no evidence of obstruction.

At the July 2007 VA examination, the Veteran reported experiencing crampy abdominal pain about five times per month which could last a few hours to a few days.  (See VA Exam, 07/25/2007.)  He also had nausea and limited vomiting but denied having any significant distension.  On examination the Veteran's scar was slightly tender and indurated, with no evidence of infection or paresthesia.  There was evidence of borborygmi (increased peristalsis with subjective pain).  The examiner diagnosed an incomplete small bowel obstruction secondary to adhesion from umbilical hernia and postoperative complications.

At the Board hearing in November 2009, the Veteran described his residuals of umbilical hernia as chronic pain, scar tissues and a small bowel obstruction.  (See Hearing Testimony, 11/04/2009, p. 4.)  The Veteran stated that he wore a support belt all the time and had significant weakening of the abdominal muscles.  When he bent over, such as when picking things up from the floor, he was unable to straighten back up.  He suffered from severe pain and could only lie down until the pain went away.

At the December 2013 VA examination, the examiner described the Veteran's hernia as resulting in supra-umbilical diastasis of the recti muscles without herniation.  (See C&P Exam, 12/18/2013, p. 2.)  The examiner stated that the Veteran's hernia could be well-supported by a truss or belt.

At the April 2014 VA examination, the Veteran reported having heartburn on a nightly basis, a prickly sensation in the umbilicus area and below when he ate crunchy food which lasted about three minutes, and pain at the umbilicus when he bent over.  (See C&P Exam, 04/28/2014, p. 2.)  There was no evidence of hernia on examination and the examiner stated that there was no medical explanation for the Veteran's symptoms, which were not associated with his umbilical hernia repair surgery.  

The Board has reviewed and considered the March 2013 letter from Dr. Wynn which cited medical reports of scar tissue in the Veteran's abdominal wall which incorporated sutures at three different sites.  (See Medical Treatment, Private, 08/15/2017.)  Dr. Wynn noted the medical evidence of the Veteran's chronic abdominal pain as a result of his scar tissue and nerve entrapment since the surgery in July 1996.

After considering all of the evidence of record, to include that discussed above, the Board finds that there is no basis for an increased disability rating for residuals of umbilical hernia above the 20 percent disability rating already assigned.  Specifically, the schedular rating criteria of Diagnostic Code 7339 describes the disability picture associated with a higher disability rating as one of a hernia which is large but not well supported by a belt under ordinary conditions; a still higher rating is predicated on evidence of massive, persistent, severe diastasis of recti muscles.  Neither of these criteria is met in this instance.  The Veteran is not shown to have a large hernia or a hernia which could not be adequately supported by a belt, as noted by the December 2013 VA examination.  Despite the statement by the December 2013 VA examiner that the Veteran had evidence of diastasis of the recti muscles, this is not described as massive, persistent, or severe.  Based on this evidence, the Board finds that the criteria for a schedular disability rating in excess of 20 percent for umbilical hernia have not been met.  38 C.F.R. § 4.114.

The Board further notes that the Veteran has been awarded service compensation benefits with separate ratings for several specific complications of his umbilical hernia.  Specifically, the Veteran has a 50 percent disability rating for chronic pain disorder, a 10 percent disability rating for umbilical hernia repair scar, a 10 percent disability rating for residuals of nerve entrapment associated with umbilical hernia repair, and a 0 percent (noncompensable) disability rating for small bowel obstruction.  Therefore, these residuals of umbilical hernia have not been considered in the disability rating claim discussed above.

Entitlement to an Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Court issued a JMR finding that the Board had failed to properly address the question of entitlement to an extraschedular disability rating based on the collective impact of all of the Veteran's service-connected disabilities.  The Court has held that the Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009).

In this instance, the Board referred the question of entitlement to an extraschedular rating for umbilical hernia to the Director.  The referral to the Director in July 2017 included a recommendation that an extraschedular rating for umbilical hernia, to include consideration for the effects of a combination of service connected disabilities should be denied.  (See Administrative Decision, 07/12/2017.)  The referral specifically stated that the criteria of Thun was not satisfied with respect to the umbilical hernia, as there was no evidence of exceptional symptoms, frequent hospitalization, or marked interference with employment.  An extraschedular rating based on the combined effects was deemed inappropriate because each of the separate disabilities was properly rated and there was no evidence of a collected impact of these disabilities on the Veteran's umbilical hernia.  

In a finding issued in August 2017, the Director concurred with the recommendation in the referral to deny extraschedular consideration.  (See Miscellaneous C&P, 08/10/2017.)  This determination also noted that the Veteran had been granted total disability rating based on individual unemployability due to service-connected disabilities (TDIU) effective in July 1992 based on the collective impact of all his service-connected disabilities on his ability to work.  The Director found no basis for an award of extraschedular consideration for umbilical hernia, to include after consideration of the combined effects of all service-connected disabilities.

The Board has also considered the Veteran's written statement submitted in August 2017.  (See Correspondence, 08/30/2017, p. 2.)  In that statement, the Veteran asserted that the June 2017 VA examination had shown impairment in employability as a result of his disability.  Based on this, he felt that the question of whether the disability required frequent hospitalization was therefore a "nonfactor."  

After considering all of the evidence of record, to include the specific evidence discussed in this decision, the Board finds that an increased disability rating based on extraschedular considerations is not warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular criteria in this case include the following considerations: the size of the hernia, whether or not there is a weakening of the abdominal wall, and whether a supportive belt is effective.  In this case, the Veteran's abdominal muscles have been weakened, as referenced in the December 2013 VA examination, but there is no evidence of a large hernia and it is capable of being supported by a belt or truss under normal circumstances.  By way of comparison, the Veteran's symptoms related to his umbilical hernia residuals include weakened abdominal muscles which make it difficult for him to straighten up if he bends over, pain in his abdomen which is included in the chronic pain rating, a small bowel obstruction for which a separate is in effect, and a painful scar which has also been assigned a separate rating.  In short, all of the Veteran's manifestations of his umbilical hernia residuals are included in the schedular criteria.  As such, the threshold factor for assignment of extraschedular consideration has not been met.

As explained in Thun and repeated in the recent cases of Urban v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1312 (Sep. 18, 2017) and King v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1829 (Dec. 21, 2017), if this threshold factor - sometimes referred to Thun Step 1 - is not met, the question of marked interference with employment need not be addressed.  "Any impact-or the absence of such impact-on a veteran's employment is irrelevant at this [first] step in the [Thun] analysis."  King, at *9. Inasmuch as the Board has determined that the first step of Thun was not met, a discussion of the impact, if any, of the Veteran's disability on his employment is not appropriate.

As discussed above, the Veteran's residuals of umbilical hernia and related surgeries include several disabilities for which separate disability ratings have been assigned.  The Board finds that consideration of these separate disabilities and their impact on the remaining residuals of umbilical hernia is not warranted as there is no evidence that chronic pain, scarring, small bowel obstruction, or nerve entrapment have any direct impact on the specific symptoms of umbilical hernia spelled out above, namely weakening of the abdominal wall, size of the hernia, and whether it can be supported by a belt.  The Board notes the opinion of the Director that these additional disabilities had no collective impact on the Veteran's umbilical hernia disability.  In addition, the Board notes that on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating is not available based on the combined effect of multiple service-connected disabilities.  See 82 Fed. Reg. 57830 (Dec. 8, 2017).  Therefore, the Board has given due consideration to the requirement of the JMR that combined effects of other disabilities on the question of extraschedular consideration for umbilical hernia residuals and finds that no additional benefits are warranted in this case.  38 C.F.R. § 3.321(b)(1).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 20 percent for umbilical hernia residuals, to include on an extraschedular basis, is denied.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


